468 F.2d 624
ALLWAY TAXI INC. et al., Appellants,v.The CITY OF NEW YORK and Michael Lazar, as Chairman of theNew York City Taxi Commission, Appellees.
No. 155, Docket 72-1656.
United States Court of Appeals,Second Circuit.
Argued Nov. 14, 1972.Decided Nov. 15, 1972.

Maurice H. Goetz, New York City (Friedlander, Gaines, Ruttenberg & Goetz, New York City, Edward Cherney, New York City, of counsel), for appellants.
Stanley Buchsbaum and Beatrice Rothman, Norman Redlich, Corp. Counsel, New York City, for appellees.
Before SMITH, KAUFMAN and MULLIGAN, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of Judge MacMahon below, 340 F.Supp. 1120 (S.D.N.Y.1972).